Citation Nr: 0910983	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-16 898	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by thoracic scoliosis/lumbosacral pain.

2.  Entitlement to service connection for a disability 
manifested by recurrent pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1998 to July 
2002.

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2008 to the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana (RO) for 
additional development.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran's pre-
service congenital back problem underwent a permanent 
increase in severity as a result of military service.

2.  The Veteran does not have a disability manifested by 
pelvic pain as a result of her military service.  


CONCLUSIONS OF LAW

1.  A disability manifested by thoracic scoliosis/lumbosacral 
pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

2.  A disability manifested by pelvic pain was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in February 2007 that informed her of the 
requirements needed to establish entitlement to service 
connection, and a Supplemental Statement of the case was 
issued in September 2007.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the February 2007 letter.  


In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in an April 2008 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in June 2008.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her July 2004 personal hearing at the RO.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for a disability 
manifested by thoracic scoliosis/lumbosacral pain and for a 
disability manifested by recurrent pelvic pain.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 
VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

Back Disability

The Veteran's service treatment records show various 
complaints of back pain beginning in May 1999 when the 
Veteran was diagnosed with back pain.  Subsequently, the 
Veteran was diagnosed with muscle sprain, spasm of the 
thoracic spine, thoracic spine strain, thoracolumbar strain, 
lumbar strain, lumbosacral myofascial pain, and scoliosis.  
The April 2002 separation Report of Medical History shows 
that the Veteran reported having recurrent back pain.  The 
April 2002 separation Report of Medical Examination reveals a 
normal spine.  A subsequent May 2002 service medical record 
shows a diagnosis of thoracic spine strain and myofascial 
back pain.

A June 2002 VA examination report shows that the Veteran was 
diagnosed with recurrent mid and low back pain and thoracic 
scoliosis.  An August 2002 VA treatment record reveals a 
diagnosis of back pain.  A September 2002 VA treatment record 
shows the veteran was diagnosed with status post motor 
vehicle accident with back pain.

In July 2004, the Veteran testified during an RO hearing and 
stated that she noted a problem with her back initially about 
seven or eight years previously when she was moving boxes and 
hurt her back.

VA treatment records dated from August 2004 to July 2005 show 
diagnoses of low back pain and myofascial low back pain.  A 
June 2005 VA treatment record reveals that the veteran had 
back pain after falling in the bathtub the previous evening.

According to an August 2006 VA magnetic resonance imaging 
(MRI) of the lumbar spine, the Veteran had minimal 
circumferential disc bulge at L4-5 without stenosis.  The 
remainder of the MRI of the lumbosacral spine was negative.

In response to the Board remand, a VA examiner reviewed the 
claims files and examined the Veteran in June 2008.  The 
Veteran complained of back pain that occasionally radiated to 
her legs.  Her posture and gait were considered normal.  
Motor and sensory evaluations were within normal limits.  X-
rays of the lumbar spine revealed some narrowing of the L1-L2 
and L5-S1 discs.  The examiner concluded in June 2008 that 
although there was a question as to whether the Veteran 
really had scoliosis, since it was inconsistent and not seen 
by many examiners or X-rays, if she did have scoliosis, it 
was minor and congenital and was not shown by her service 
records to have been aggravated by service.  The examiner 
also concluded that it was unlikely that the Veteran had a 
non-congenital disability that was aggravated by service, 
since the military records showed no significant injury while 
on active duty.  The examiner noted that the Veteran fell in 
2005, with complaints in 2006 of the onset of pain in the 
left thigh; that there was a positive EMG; and that there was 
a questionable bulge on MRI that corresponded to the level 
for thigh pain.  Consequently, the examiner concluded that 
Veteran's post-service disc problem was not related to 
service.

Based on the above, especially the June 2008 VA opinion, the 
Board finds that service connection is not warranted for a 
disability manifested by thoracic scoliosis/lumbosacral pain, 
to include based on aggravation of preexisting scoliosis.

Pelvic Pain

With respect to the claim for service connection for 
disability manifested by recurrent pelvic pain, the Board 
notes that the service medical records show that the Veteran 
was diagnosed in August 1999 with lower abdominal pain.  In 
October 1999, she was diagnosed with abdominal cramping, 
possibly related to menses cycle.  A December 1999 record 
shows a diagnosis of intermenstrual bleeding, rule out 
ovarian pathology/ovulatory hormone.  A September 2001 record 
shows a diagnosis of abdominal pain with questionable 
etiology - delayed menses.  An October 2001 X-ray revealed no 
evidence for large or abnormal ovarian cysts and small 
follicles were noted bilaterally.  There was no evidence of 
adenexal mass.  

In April 2002, the veteran was diagnosed with pelvic pain.  
The April 2002 separation Report of Medical History shows 
that the Veteran reported having treatment for a 
gynecological disorder and a change in menstrual pattern.  
The April 2002 separation Report of Medical Examination 
reveals a normal pelvic exam.

In September 2002, as shown in a VA treatment record, the 
Veteran complained of light vaginal bleeding since that 
morning.  She also complained of suprapubic/pelvic pain.  The 
diagnosis was breakthrough vaginal bleeding likely secondary 
to missing oral contraceptive pills.  A September 2002 VA 
treatment record shows a diagnosis of right groin pain with 
unknown etiology.  In March 2003, the Veteran was diagnosed 
with bacterial vaginosis.

On March 2004 VA examination, the Veteran reported a history 
of chronic pelvic pain for the past three years.  She was 
diagnosed with chronic pelvic pain, controlled with 
medications.
A June 2004 VA treatment record shows a diagnosis of 
vaginitis.  Secondary amenorrhea was diagnosed in a January 
2005 VA treatment record;and a February 2005 record shows a 
diagnosis of history of pelvic pain.

A VA gynecological examination was conducted in June 2008, in 
which it was noted that the examiner reviewed the claims 
files and examined the Veteran.  The Veteran complained of 
intermittent pelvic pain since service.  The examiner noted 
that there was no mention of pelvic pain as a presenting 
symptom on review of her postservice primary care visits.  
Based on a review of the claims files, the examiner was 
unable to state whether the Veteran has a chronic pelvic 
condition.  The examiner noted that the Veteran was never 
sent for postservice gynecological consultation, as would be 
expected if she complained to her primary care provider of 
pelvic pain.  The examiner concluded that the Veteran's 
current complaints were less likely than not related to 
service complaints of pelvic pain.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Given the Veteran's contentions, her separation examination 
report is highly probative as to her condition at the time of 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then physical 
condition, as opposed to the subsequent assertions proffered 
in an effort to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

Consequently, the Board concludes that the Veteran does not 
have a disability manifested by recurrent pelvic pain as a 
result of service.  

Summary

The Board has taken the Veteran's hearing testimony and her 
written statements into consideration in this case.  As a lay 
person without the appropriate medical training and 
expertise, however, she is not competent to provide a 
probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Although Sheets v. Derwinski, 2 Vet. App. 512, 514-515 (1992) 
was cited on behalf of the Veteran in March 2009 to support a 
contention that service connection may be satisfactorily 
established by lay evidence without the support of official 
records, the Board notes that Sheets involved lay evidence in 
the case if a combat Veteran.  As the Veteran in the current 
case has not claimed that her back and pelvic pain are due to 
combat, the Sheets case is inapplicable.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for disabilities manifested by 
thoracic scoliosis/lumbosacral pain and recurrent pelvic pain 
and the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for a disability manifested by thoracic 
scoliosis/lumbosacral pain is denied.

Service connection for a disability manifested by recurrent 
pelvic pain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


